Case 1:18-cr-00408-JKB Document 106-2 Filed 08/12/20 Page 1 of 10

IN THE UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF MARYLAND

*

UNITED STATES OF AMERICA *

v. * CRIMINAL NO. JKB-18-0408
CHARVEZ BROOKS, *

Defendant *

* # & & * * * * * * * *

PROSPECTIVE JUROR ANSWER SHEET

The judge will ask you questions to assist him in selecting the members of the jury. The
judge will pose the questions while appearing on the television monitor. After the judge asks each
question, mark your answer on this answer sheet. After the judge has asked all of the questions,
and you have made all of your answers, each prospective juror will meet with the judge, the
lawyers, and the parties in the courtroom. At that time, the judge will be given your answer sheet
and will discuss with you those questions to which you have answered “yes.” Accordingly, space
has been provided after each question on this sheet to allow you to make a note or two if that will
assist you in explaining your “yes” answer. Please note: the judge and the lawyers will have accéss

to your answer sheet and the information you supply there.

Juror Number:

1. My name is James K. Bredar, I am the judge who will preside during the trial of this case. Do
you know me or any member of my family?

Yes No

 
Case 1:18-cr-00408-JKB Document 106-2 Filed 08/12/20 Page 2 of 10

. This case is styled, or titled: “The United States of America v. Charvez Brooks, Case No.
JKB-18-0408.” Have you ever read or heard of this case?

Yes No

. The defendant in this case is Charvez Brooks. Do you know, or have you had any dealings
with the defendant, Charvez Brooks, or to your knowledge, any member of his family or his
friends or associates?

Yes No

. Mr. Brooks is represented by Mr. Joseph Murtha, who practices Jaw in the firm of Murtha,
Psoras, and Lanasa LLC. Do you know or have you had any dealings with either Mr. Joseph
Murtha or his law firm?

Yes No
. The United States Government is represented by Assistant United States Attorneys Lauren

Perry and Anatoly Smolkin. Do you know or have you had any dealings with Ms. Lauren
Perry or Mr. Anatoly Smolkin?

Yes No
. The United States Government was assisted in the investigation in this case by Special Agent

Rebecca Tomlinson of the Bureau of Alcohol, Tobacco, Firearms and Explosives (ATF). Do
you know or have you had any dealings with Ms. Rebecca Tomlinson?

Yes No

 
7,

10.

11.

Case 1:18-cr-00408-JKB Document 106-2 Filed 08/12/20 Page 3 of 10

Are you, any member of your family, or any of your close friends related to any judge, law
clerk, or court personnel of this federal Court, the U.S. District Court for the District of
Maryland?

Yes No

The following people may be witnesses in this case or may be mentioned by witnesses. Do
you know any of these persons?

[insert names from witness lists

Yes No

Do you know any of the other potential jurors in this case?

Yes No

Some of you may have previously served as jurors in the trials of criminal or civil cases, in
either state or federal court. If you are selected to serve in this case, it will be your obligation
to put aside and not be influenced by anything that happened when you served as a juror in an
earlier case. If you have previously served as a juror, is there anything about that prior
experience that would make it difficult for you, or that would influence you in your
deliberations, if you served as a juror in this case?

Yes No

Similarly, some of you may have previously served on a grand jury in either state or federal
court. If you are selected to serve in this case, it will be your obligation to put aside and not
be influenced by anything that happened when you served on a grand jury. If you have
previously served on a grand jury, is there anything about that prior experience that would

 
 

 

12.

13.

14.

15.

Case 1:18-cr-00408-JKB Document 106-2 Filed 08/12/20 Page 4 of 10

4

make it difficult for you, or that would influence you in your deliberations, if you served as a
juror in this case?

Yes No

A few minutes ago, I provided a very brief description of this case. Is there anything in that
brief description that made you realize it would be difficult for you to keep an open mind and
to serve as a fair and impartial juror in the trial of this case?

Yes No

Do you know Robert K. Hur, the United States Attorney for the District of Maryland, any of
the Assistant United States Attorneys for this district, or any other employees of the United
States Attorney’s Office?

Yes No

Have you or has any member of your immediate family or any of your closest associates ever
been employed by the United States Department of Justice, the Office of the State’s Attorney,
the Maryland State Attorney General’s Office, or any state, local, or federal law enforcement
agency?

Yes No
Have you, any member of your immediate family, or any of your closest associates ever

worked for a private agency or company with police, security, or investigative functions, such
as a private investigative firm or a company that provides security services?

Yes No
 

 

16,

17.

18.

19,

20.

Case 1:18-cr-00408-JKB Document 106-2 Filed 08/12/20 Page 5 of 10

Have you, any member of your immediate family, or any of your closest associates ever been
employed by a state or federal court, the Federal Public Defender, a state public defender, a
private criminal defense attorney, or a court-related agency such as a Sheriff’s Office, Clerk’s
Office, Probation and Parole Office, United States Marshal’s Office, Pretrial Services, bail
agency, or similar department or organization?

Yes No

Have you or has any member of your immediate family or your closest associates ever been
involved in a legal dispute with the government, with a law enforcement agency, or with any
specific law enforcement officer or agent?

Yes No
Have you or has any member of your immediate family or your closest associates ever been
the victim of a crime?

Yes No
Have you or has any member of your immediate family or your closest associates ever been a
witness to a crime?

Yes No
Have you, or has any member of your immediate family or your closest associates ever been

accused of criminal conduct, been the subject of a criminal investigation, or been convicted of
committing a crime?

Yes No
 

21.

22.

23.

24.

25,

Case 1:18-cr-00408-JKB + Document 106-2 Filed 08/12/20 Page 6 of 10

Have you, any member of your immediate family, or your closest associates ever been a
witness for the prosecution or for the defense in the investigation or the trial of a criminal case?

Yes No
Do you hold any beliefs related to race, color, religion, national origin, or other personal

attributes that would make it difficult for you to render a fair and impartial verdict based solely
on the evidence and the law?

Yes No
Have you or has any member of your immediate family or your closest associates ever attended
law school, studied the law or criminal justice, or had legal training?

Yes ‘No
Do you hold any philosophical, religious, or moral views that would prevent you from judging
the conduct of another person?

Yes No
Do you have any views concerning the administration of the criminal justice system, including

the courts, that would affect your ability to render a fair and impartial verdict if you were
selected to serve as a juror in this case?

Yes No
26.

27,

28.

29.

30,

Case 1:18-cr-00408-JKB Document 106-2 Filed 08/12/20 Page 7 of 10

Do you, any members of your family, or any of your close friends belong to any group that
advocates a change in our criminal justice system or our criminal sentencing guidelines,

including any group which advocates a position on the question of whether prison sentences
for violent offenses should be lengthened or shortened?

Yes No

Would you tend to give greater or lesser weight to the testimony of a law enforcement officer
or agent simply because that person was a law enforcement officer or agent?

Yes No

Would you tend to give greater or lesser weight to the testimony of a defense witness simply
because that person was a defense witness?

Yes No

The defendant may choose to testify or may exercise his constitutional right not to testify. If
he elects not to testify, that cannot be held against him or even considered by you in your
deliberations. Would the defendant’s decision to testify or not to testify affect your ability to
be fair and impartial in serving as a juror in this case?

Yes No
Do you believe that just because a defendant has been indicted, he or she must be guilty of
something?

Yes No
31.

32.

33.

34.

35.

Case 1:18-cr-00408-JKB Document 106-2 Filed 08/12/20 Page 8 of 10

A defendant is presumed innocent unless and until a jury unanimously finds him guilty beyond
a reasonable doubt. Are you unable to accept that principle?

Yes No

At the end of the trial, I will instruct the jury on the law that they must follow as they decide
this case. Jurors must follow the court’s instructions on the law, even if they personally do not
agree with the law as the court describes it. If a juror has an opinion about what the law should
be, but that opinion is different from the judge’s instructions on what the law is, the juror is
required to follow the judge’s instructions. If selected to serve as a juror, would you be unable
to follow my instructions on the law?

Yes No
Do you have any hearing or sight impairment? i
Yes No

Do you have any difficulty reading, writing, or understanding the English language, such that
it would impair your ability to understand what you hear in court or such that it would impair
your ability to read any documents submitted as evidence?

Yes No

| anticipate that this trial wil! Jast approximately one week. Do you have any medical, physical,

or other condition or reason that would make it difficult for you to give your full attention and
fair, impartial, and complete consideration if you were selected to serve as a juror in this case?

Yes No

 

 
36.

37.

38.

39.

Case 1:18-cr-00408-JKB Document 106-2 Filed 08/12/20 Page 9 of 10

If you are selected as a juror in this case, you will be required to decide this case solely based
on the sworn testimony you hear from witnesses in this courtroom and any exhibits that are
presented to you as evidence. You will be forbidden from looking for or considering
information that is potentially available from other sources. During the trial, you may not
communicate with others about the trial or discuss it with family, friends, or anyone else. This
includes online discussions, chat rooms, or postings on “blogs” or on Internet sites such as
Facebook, Twitter, YouTube, Snapchat, Instagram, or similar means of communication. You
may not do any personal research of your own about the case, the attorneys, the parties, or the
issues in the case. This includes Internet research of any type, whether on a cell phone,
smartphone, tablet, laptop, or other device. For instance, during the trial, you may not
Google™ any of the persons, facts, or subjects that you hear about in the case. As well, you
may not consult any printed material including books, dictionaries, encyclopedias, newspapers,
or magazines. Are you unable to abide by these restrictions if you are selected as a juror in
this case?

Yes No
Do you have an underlying medical condition that puts you at a higher risk of developing
serious health complications from COVID-19?

Yes No
Do you live with or provide direct care for a person of any age with an underlying medical

condition that puts them at a higher risk of developing serious health complications from
COVID-19?

Yes No
Do you have concerns related to COVID-19 that are so significant that they would prevent you
from being able to give your full attention during this trial?

Yes No
 

Case 1:18-cr-00408-JKB Document 106-2 Filed 08/12/20 Page 10 of 10

40. Is there anything else—something that I have already asked you about or something that I have
not asked you about—that upon reflection you believe would interfere with your ability to
serve as a fair and impartial juror in this case?

Yes No

10
